Case 2:20-cv-01682-SDW-LDW Document 39 Filed 12/04/20 Page 1 of 3 PageID: 1253




  NOT FOR PUBLICATION
                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY


         CHAMBERS OF                                              MARTIN LUTHER KING COURTHOUSE
    SUSAN D. WIGENTON                                                     50 WALNUT ST.
   UNITED STATES DISTRICT JUDGE                                         NEWARK, NJ 07101
                                                                            973-645-5903

                                         December 4, 2020


 Beth G. Baldinger, Esq.
 Cory J. Rothbort, Esq.
 Mazie Slater Katz & Freeman LLC
 103 Eisenhower Parkway
 Roseland, NJ 07054
 Counsel for Plaintiff

 Joshua F. McMahon, Esq.
 Law Offices of Joshua F. McMahon
 123 South Avenue East, 2nd Floor
 Westfield, NJ 07090
 Counsel for Plaintiff

 Robert F. Varady, Esq.
 La Corte, Bundy, Varady & Kinsella, Esqs.
 989 Bonnel Court
 Union, NJ 07083
 Counsel for Defendants Louis M.J. DiLeo, Richard J. Gerbounka,
 City of Linden, & Nicholas P. Scutari

 Jeffrey S. Leonard, Esq.
 Meredith Kaplan Stoma, Esq.
 Lewis Brisbois Bisgaard & Smith LLP
 One Riverfront Plaza, Suite 800
 Newark, NJ 07102
 Counsel for Kathleen Estabrooks & Kathleen Estabrooks, P.C.


              LETTER OPINION FILED WITH THE CLERK OF THE COURT

        Re:     Coello v. DiLeo et al.
                Civil Action No. 20-1682 (SDW) (LDW)
Case 2:20-cv-01682-SDW-LDW Document 39 Filed 12/04/20 Page 2 of 3 PageID: 1254




 Counsel:

         Before this Court is Plaintiff’s Motion for Reconsideration of this Court’s October 21, 2020
 Opinion and Order (“October 21st Decision”) which granted Defendants’ motions to dismiss
 Plaintiff’s First Amended Complaint. 1 (D.E. 33, 34.) This Court having considered the parties’
 submissions 2, and having reached its decision without oral argument pursuant to Federal Rule of
 Civil Procedure 78, and for the reasons discussed below, DENIES the Motion for Reconsideration.


 DISCUSSION
          A. Standard of Review

         Although the Federal Rules of Civil Procedure “do not expressly authorize motions for
 reconsideration, Local Civil Rule 7.1(i) provides for such review.” Sch. Specialty, Inc. v.
 Ferrentino, Civ. No. 14-4507, 2015 WL 4602995, at *2-3 (D.N.J. July 30, 2015). A party moving
 for reconsideration must file its motion within fourteen (14) days “after the entry of the order or
 judgment on the original motion” and set “forth concisely the matter or controlling decisions which
 the party believes the . . . Judge has overlooked.” L. Civ. R. 7.1(i). A motion for reconsideration
 is “an extremely limited procedural vehicle,” Ferrentino, 2015 WL 4602995 at *2 (internal
 citations omitted), which is to be granted “sparingly.” A.K. Stamping Co., Inc. v. Instrument
 Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000). Motions to reconsider are only
 proper where the moving party shows “(1) an intervening change in the controlling law; (2) the
 availability of new evidence that was not available when the court [reached its original decision];
 or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s
 Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a court’s
 decision is not an appropriate basis upon which to bring a motion for reconsideration as such
 disagreement should “be raised through the appellate process.” U.S. v. Compaction Sys. Corp., 88
 F. Supp. 2d 339, 345 (D.N.J. 1999).
          B. The October 21st Decision Is Not Clearly Erroneous or Contrary to Law

         The October 21st Decision identified and applied the proper legal standards for motions to
 dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiff does not identify any
 intervening change in the relevant law or new evidence that was unavailable at the time this Court
 entered its decision, consequently, Plaintiff’s motion rests solely on the contention that this Court’s
 decision contains an error of fact or law that, if left uncorrected, would result in manifest injustice.
 (See D.E. 35-1 at 3 (arguing that the Court’s decision “was a clear error of law in contravention”
 of established precedent).) Specifically, Plaintiff argues that this Court erred in finding her claims
 untimely. (See generally D.E. 35-1 (arguing that under Heck v. Humphrey, 512 U.S. 477 (1994)


 1
   The October 21st Decision dismissed all claims against City of Linden, Nicholas P. Scutari, Richard J. Gerbounka,
 and Louis M.J. DiLeo, and Counts One through Seven against Kathleen Estabrooks and Kathleen Estabrooks, P.C.
 (D.E. 34.)
 2
   Plaintiff’s motion for leave to file a reply brief, (D.E. 38), is denied. This Court will not consider the materials
 submitted in support of that motion in reaching its decision on the motion for reconsideration.


                                                           2
Case 2:20-cv-01682-SDW-LDW Document 39 Filed 12/04/20 Page 3 of 3 PageID: 1255




 and its progeny, Plaintiff’s civil rights claims did not accrue until February 26, 2018, making the
 filing of her lawsuit on February 18, 2020 timely).) The statute of limitations issue, however, was
 clearly addressed in the October 21st Decision. (See D.E. 33 at 6-7) Therefore, Plaintiff merely
 encourages this Court to “analyze the same facts and cases it already considered” to come to a
 different conclusion. Tehan v. Disability Mgmt. Servs., 11 F. Supp. 2d 542, 549 (D.N.J. 2000).
 Asking this Court to “rethink” its holding is not an appropriate basis upon which to seek
 reconsideration. See Oritani Sav. & Loan Ass’n v. Fid. & Deposit Co. of Md., 744 F. Supp. 1311,
 1314 (D.N.J. 1990). Accordingly, Plaintiff’s motion will be denied.
 CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Reconsideration of this Court’s
 October 21, 2020 Opinion and Order is DENIED. An appropriate order follows.


                                                      ___/s/ Susan D. Wigenton_____
                                                      SUSAN D. WIGENTON, U.S.D.J.



 Orig: Clerk
 cc:   Parties
       Leda D. Wettre, U.S.M.J.




                                                 3
